 

Exhibit 10.3

 

Execution Version

 

TRADEMARK SECURITY AGREEMENT

 

THIS TRADEMARK SECURITY AGREEMENT dated as of May 3, 2019 is made by the entity
listed on the signature page hereof (the “Grantor”), in favor of Piney Lake
Opportunities ECI Master Fund LP (“Piney Lake”), as Collateral Agent for the
benefit of the Secured Parties (in such capacity, together with its successors
and permitted assigns, the “Collateral Agent”).

 

Introductory Statement

 

WHEREAS, pursuant to the Loan Agreement dated as of dated as of May 3, 2019 (as
amended, amended and restated, supplemented or otherwise modified, renewed or
replaced from time to time, the “Loan Agreement”) among C-PAK Consumer Product
Holdings LLC, a Delaware limited liability company (“C-PAK”), and C-PAK Consumer
Product IP SPV LLC, a Delaware limited liability company (“C-PAK IP”, and
collectively, jointly and severally with C-PAK, the “Borrowers”, and each
individually, a “Borrower”), C-Pak Consumer Product Intermediate Holdings SPV I
LLC (“Holdings”), the Subsidiaries of Holdings that are Guarantors or become
Guarantors thereunder pursuant to Section 8.10 thereof, the Lenders from time to
time party thereto, Piney Lake as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”), and Piney Lake as the Collateral Agent, the Lenders
made Term Loans to the Borrowers on and subject to the terms and conditions set
forth therein; and

 

WHEREAS, in connection with the Loan Agreement, the Grantor is party to a
Guaranty and Security Agreement dated as of May 3, 2019 (as amended,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Guaranty and Security Agreement”), pursuant to which the Grantor is required to
execute and deliver this Trademark Security Agreement.

 

NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by the parties hereto, and to induce
the Agents and the Lenders to enter into the Loan Agreement, to induce the
Lenders to make their respective Term Loans to the Borrowers thereunder, and to
induce the Agents to act in their respective agency capacities thereunder, and
intending to be legally bound, the Grantor hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties, as follows:

 

Section 1. Defined Terms. All uppercase terms used but not otherwise defined
herein have the meanings given to them in the Guaranty and Security Agreement.

 

Section 2. Grant of Security Interest in Trademark Collateral. The Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations of the Grantor, hereby pledges, collaterally assigns and transfers
to the Collateral Agent for the benefit of the Secured Parties, and grants to
the Collateral Agent for the benefit of the Secured Parties, a Lien on and
security interest in, all of its right, title and interest in, to and under the
following Collateral of the Grantor (the “Trademark Collateral”):

 

(a) all of its Trademarks and all Trademark Licenses providing for the grant by
or to the Grantor of any right in, to or under any Trademark, including those
referred to on Schedule 1 hereto;

 

 

 

 

(b) all renewals and extensions of the foregoing;

 

(c) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

 

(d) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including all rights
to sue and recover at law or in equity for any past, present and future
infringement, misappropriation, dilution, violation or other impairment thereof.
Notwithstanding the foregoing, there shall be no security interest or Lien on
any Trademark application that is filed on an “intent-to-use” basis (until such
time as a statement of use is filed with respect to such application and duly
accepted by the United States Patent and Trademark Office).

 

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this Trademark Security Agreement is granted in conjunction with the
Liens and security interests granted to the Collateral Agent for the benefit of
the Secured Parties pursuant to the Guaranty and Security Agreement. The Grantor
hereby acknowledges and agrees that the rights and remedies of the Collateral
Agent and the obligations of the Grantor with respect to the Liens and security
interests in the Trademark Collateral made and granted hereby are more fully set
forth in the Guaranty and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
that any provision of this Trademark Security Agreement conflicts with any
provision of the Guaranty and Security Agreement, the Guaranty and Security
Agreement shall govern.

 

Section 4. Grantor Remains Liable. The Grantor hereby agrees that, anything
herein to the contrary notwithstanding, the Grantor shall assume full and
complete responsibility for the prosecution, defense, enforcement or any other
necessary or desirable actions in connection with their Trademark and the IP
Licenses subject to a security interest hereunder.

 

Section 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.

 

Section 6. GOVERNING LAW. THIS TRADEMARK SECURITY AGREEMENT AND THE VALIDITY,
INTERPRETATION, CONSTRUCTION, AND PERFORMANCE HEREOF SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND ANY CLAIM BY ANY PARTY HERETO
AGAINST ANY OTHER PARTY HERETO (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE DETERMINED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK FOR CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS REQUIRING APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

 

 

 

Section 7. WAIVER OF JURY TRIAL; DISPUTE RESOLUTION; JURISDICTION; VENUE;
SERVICE OF PROCESS. THE GRANTOR HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN
CONNECTION WITH THIS TRADEMARK SECURITY AGREEMENT, OR (II) ARISING FROM ANY
DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO THIS TRADEMARK SECURITY
AGREEMENT. EACH PARTY FURTHER AGREES THAT THE TERMS AND PROVISIONS OF SECTION
8.17 OF THE GUARANTY AND SECURITY AGREEMENT (“WAIVER OF JURY TRIAL; DISPUTE
RESOLUTION; JURISDICTION; VENUE; SERVICE OF PROCESS”) ARE HEREBY INCORPORATED
HEREIN BY REFERENCE, AND SHALL APPLY TO THIS AGREEMENT MUTATIS MUTANDIS AS IF
FULLY SET FORTH HEREIN.

 

Section 8. Miscellaneous. The terms and provisions of Sections 8.1, 8.2, 8.4,
8.6, 8.7, 8.8 and 8.9 of the Guaranty and Security Agreement (“Amendments and
Waivers”; “Notices”; “Successors and Assigns”; “Counterparts”; “Severability”;
“Section Headings”; “Integration”) are hereby incorporated herein by reference,
and shall apply to this Trademark Security Agreement mutatis mutandis as if
fully set forth herein. This Trademark Security Agreement shall constitute a
“Loan Document” for all purposes of the Loan Agreement and the other Loan
Documents.

 

[signatures begin on next page]

 

 

 

 

IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be duly executed and delivered as of the date first above written.

 

 

C-PAK Consumer Product IP SPV LLC,

a Delaware limited liability company

        By: C-PAK Consumer Product Holdings LLC, its sole member and manager    
    By: /s/ Sam Ross‎     Sam Ross, President and Chief Operating Officer

 

[Signature Page to Trademark Security Agreement]

 

 

 

 

Agreed and Accepted

As of the Date First Written Above:

 

PINEY LAKE OPPORTUNITIES ECI

MASTER FUND LP, as Collateral Agent

 

By: Piney Lake Capital Management LP, as

Advisor

 

By: /s/ Michael Lazar‎ ‎   Name: Michael B. Lazar   Title: President  

 

[Signature Page to Trademark Security Agreement]

 

 

 

 

SCHEDULE 1

 

TO

 

TRADEMARK SECURITY AGREEMENT

 

Logo   Name   Application Date   Application Number   Registration Date  
Registration Number                           CREAM SUDS   24-Oct-2016  
87213234   10-Oct-2017   5304982                           JOY   09-Oct-1948  
71566767   21-Mar-1950   522721                        [ex10-3.jpg]   JOY
(stylized &
Lemon device 16 color)   05-Dec-2016   87256621   23-Jan-2018    5388018        
               [ex10-3.jpg]   JOY (stylized &
Orange device 16 color)   05-Dec-2016   87256624                                
 

POWERFUL CLEANING! A
LITTLE GOES A
LONG WAY!

 

(Joy 06)

  23-Jan-2006   78796886   23-Oct-2007   3321020

 

 

 

 